DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Action is responsive to the Response filed on 1/7/2022.

Claims 1-19 are now pending in this application. Claim 1 has been amended. Claim 19 has been added. Claim 1 is an independent claim.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more inspection components configured to apply non-destructive testing (NDT) inspection …”, “an interactive component configured to handle interactions with a user of the system”, “a communication component configured to setup a connection …” and “an input component configured to receive input …” in claims 1, 6, and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

As per Applicant’s specifications:
the one or more inspection components are being interpreted to cover any component of an apparatus, a machine, and/or a setup configured for performing or facilitating non-destructive testing (NDT) inspection of articles as described on pp. 6-7, paragraph [0018] of the specifications
the interactive component is being interpreted to cover a display and/or any other available input/output (I/0) devices within a controller and/or the NDT setup as described on p. 13, paragraph [0050] of the specifications with respect to fig. 1. (Examiner notes that in view of Applicant’s specifications, the interactive component can be interpreted as a combination of a display and available input/output devices.)
the communication component is being interpreted to cover a network interface including hardware, firmware, and/or software to connect the controller system to a communications network such as the Internet as described on p. 16, paragraph [0062] of the specifications with respect to fig. 2
the input component is being interpreted to cover an input interface including hardware, firmware, and/or software to connect one or more user interface devices to the processor and one or more user interface devices coupled to the input interface including one or more of a keyboard, a keypad, a physical button, a mouse, a trackball, a pointing device, an optical media drive, a multi-touch touch screen, a gesture recognition interface, and/or any other type or combination of types of input device(s) as described on p. 16, paragraphs [0063]-[0064] of the specifications with respect to fig. 2.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Domke et al., US PGPUB 2014/0185913 A1 (hereinafter as Domke) in view of Ford et al., US PGPUB 2015/0113487 A1 (hereinafter as Ford) and Duvdevani et al., US Patent No. 7,388,978 B2 (hereinafter as Duvdevani).

Regarding independent claim 1, Domke teaches a system for use in non-destructive testing (NDT) [see title and fig. 9], the system comprising: 
note NDT inspection device in the abstract; see also the examples given in [0029], lines 2-6 including a variety of devices used for performing non-destructive testing (NDT) inspection of articles; see fig. 1, device 12 and [0032]]; 
an interactive component configured to handle interactions with a user of the system during the non-destructive testing (NDT) inspection [note in [0073], lines 6-7 the display of the inspected instrument; see also the exemplary screen 135 of the borescope 14 as shown in fig. 3; see also input device 324 shown in fig. 9 and described in [0070], last 7 lines; Examiner notes that in view of Applicant’s specifications, as indicated in the Claim Interpretation Section above, the interactive component can be interpreted as a combination of a display and available input/output devices]; and 
one or more circuits [note circuitry shown in fig. 9 including processor 320 and other hardware] configured to: 
select based on search criteria associated with the non-destructive testing (NDT) inspection and/or the article, a corresponding technical sheet, wherein the technical sheet comprises information relating to performing the non-destructive testing (NDT) inspection on the article [see fig. 7, steps 204 and 206 and the description in [0066], lines 1-8 indicating an identity based query and in [0064], lines 22-24 indicating returning data relating to the article being inspected; note in [0064], lines 26-28 indicating reference materials and historical inspection data; note also in [0073], lines 1-4 that the reference data includes reference manuals, service bulletins, or training and instructional materials, all of which may be interpreted as technical sheets comprising information relating to the article and the NDT inspection; see also [0080], lines 4-6]; note also in [0073], last 5 lines that a selection based on a particular time frame may be made as well]; and 
provide to the user via the interactive component, during the non-destructive testing (NDT) inspection, the selected technical sheet or information generated based on the selected technical sheet [again see [0073], lines 1-7 indicating providing the reference data on the display of the inspection instrument during the inspection process]. 

Although Domke teaches an interactive presentation of a report or template that comprises one or more interactive fields configured for receiving input from the user of the system [see e.g. the last 7 lines of [0089] indicating interactive fields in a report that respond to user input], Domke does not explicitly teach that providing the selected technical sheet comprises generating an interactive representation of the selected technical sheet. 
Neither does it teach adaptively configuring the interactive representation based on a mode of operation associated with presentinq the selected technical sheet, wherein the adaptive configuring comprises modifying operation of or changing one or more fields in the interactive representation.

Ford teaches providing a technical sheet that comprises generating an interactive representation of the technical sheet [see e.g. [0034]-[0035] describing a datasheet that prompts the user to accept or edit the data entries; see also [0048] indicating a presented GUI with which the user interacts with an electronic datasheet].
see e.g. [0036] indicating updates in the datasheet based on changed parameters]. Ford further teaches applying this teaching to data associated with any parameters [see last 4 lines of [0030]]. 

It would have been obvious to one of ordinary skill in the art having the teachings of Domke and Ford before the effective filing date of the claimed invention to modify Domke’s non-destructive testing (NDT) system that displays a selected technical sheet and handles user interactions during the non-destructive testing (NDT) inspection by further specifying generating an interactive representation of the selected sheet comprising interactive fields, as per the teachings of Ford, and further specifying that the output fields provide output corresponding to values of particular parameters or configuration options pertinent to the non-destructive testing (NDT) inspection as per the main focus of Domke’s system.
The motivation for this obvious combination of teachings would be to facilitate receiving real-time input from the user and incorporating it within the interactive representation of the displayed data pertaining to the non-destructive testing inspection process.

Domke/Ford, however, does not explicitly teach adaptively configuring the interactive representation based on a mode of operation associated with presentinq the selected technical sheet, wherein the adaptive configuring comprises modifying operation of or changing one or more fields in the interactive representation.

Duvdevani teaches an interactive representation [note the displays described in col. 16, lines 15-18 and the interfaces in figs. 34-42 described in col. 13, lines 21-25 and in col. 53, line 55- col. 54, line 5] used in a system for inspection of objects [see e.g. title and abstract], wherein the interactive representation is adaptively configured based on a mode of operation associated with the presentation [note in col. 18, lines 25-33 indicating the dynamic adaptation to each inspection scenario including data configuration variables and in col. 20, lines 26-32 indicating certain elements in the representation; note the different mode/scan scenarios of operation of the system listed in col. 16, lines 19-28 and in col. 17, lines 41-44; note also the different stages of inspection described in col. 3, line 65-col. 4, line 5; see also col. 18, lines 43-49], the adaptive configuring comprising modifying operation [see e.g. col. 11, lines 14-19 describing dynamically adapted functionalities based on certain inspection triggers; see also the dependence of inspection routines on areas of interest in col. 27, line 64-col. 28, line 3 which may also be mapped to modifying operation based on modes for inspection purposes].

It would have been obvious to one of ordinary skill in the art having the teachings of Domke, Ford, and Duvdevani, before the effective filing date of the claimed invention to modify Domke/Ford’s non-destructive testing (NDT) system that displays a selected technical sheet and handles user interactions during the non-destructive testing (NDT) inspection by further explicitly specifying adaptively configuring the interactive representation based on a mode of operation associated with the presentation, as taught by Duvdevani, wherein the adaptive configuring comprises modifying operation of or changing one or more fields in the interactive representation, as per the teachings of Duvdevani and Ford.
The motivation for this obvious combination of teachings would be to only display information as needed for each stage or mode of operation, thus lowering the computational load, 

Regarding claim 2, the rejection of claim 1 is incorporated. Ford further teaches storing one or more technical sheets and/or preprogramed data for use in generating technical sheets [see e.g. [0012], line 11 indicating storing datasheets; see also [0005], lines10-11 indicating a template which is preprogrammed data used to generate technical sheets; note the storage system22B in fig. 1].
It would have been obvious to one of ordinary skill in the art having the teachings of Domke and Ford before the effective filing date of the claimed invention to Domke’s system by further specifying storing one or more technical sheets and/or preprogramed data for use in generating, as per the teachings of Ford. The motivation for this obvious combination of teachings would be to enable reusing them, as in the case of the datasheet templates taught by Ford.

Regarding claim 3, the rejection of claim 2 is incorporated. Ford further teaches generating at least a portion of a certain technical sheet based on the one or more stored technical sheets and/or the preprogramed data used in generating technical sheets [see e.g. [0034], lines 1-4 describing generating datasheets based on templates].
It would have been obvious to one of ordinary skill in the art having the teachings of Domke and Ford before the effective filing date of the claimed invention to apply the generation of the datasheet based on templates as taught by Ford to the selected technical sheet in Domke’s system. Refer to the rejections of claims 1 and 2 for motivations to combine Domke and Ford.

Regarding claim 4, the rejection of claim 2 is incorporated. Ford further teaches updating at least one of the one or more stored technical sheets and/or the preprogramed data used in generating technical sheets [see e.g. [0033], lines 6-end describing updating templates by receiving user changes to create user-customized templates].
It would have been obvious to one of ordinary skill in the art having the teachings of Domke and Ford before the effective filing date of the claimed invention to apply the update of the preprogrammed data used in generating technical sheets, as taught by Ford. The motivation for this obvious combination of teachings would be to enable customizing technical sheets based on different needs, as in the case of user-customized templates taught by Ford.

Regarding claim 5, the rejection of claim 1 is incorporated. Domke further teaches that the one or more circuits are configured to obtain at least a portion of the technical sheet from a remote system [again see [0066] and note obtaining data from a data repository 270 via cloud-computing services; see also fig. 8].


Regarding claim 6, the rejection of claim 5 is incorporated. Domke further teaches a communication component configured to setup a connection with the remote system [see communications circuitry 322 described in [0070] and shown in fig. 9].


Regarding claim 7, the rejection of claim 1 is incorporated. Domke further teaches that the interactive component is configured as a human machine interface (HMI)-based device [again note in [0073], lines 6-7 the display of the inspected instrument; see also input device 324 shown in fig. 9 and described in [0070], last 7 lines; again refer to the note about the interactive component in the rejection of claim 1].


Regarding claim 8, the rejection of claim 1 is incorporated. Domke further teaches that the interactive component comprises a visual output device [again note in [0073], lines 6-7 the display of the inspected instrument; see also the exemplary screen 135 of the borescope 14 as shown in fig. 3].


Regarding claim 9, the rejection of claim 8 is incorporated. Domke further teaches that the visual output device comprises a display or a screen [again note in [0073], lines 6-7 the display of the inspected instrument; see also the exemplary screen 135 of the borescope 14 as shown in fig. 3].

Regarding claim 10, the rejection of claim 8 is incorporated. Ford further teaches that the interactive representation comprises a visual representation [again see [0048] indicating a presented GUI with which the user interacts with an electronic datasheet]. Domke further teaches that the one or more circuits are configured to generate a visual representation of the selected technical sheet, for presentation via the visual output device [again see [0073], lines 1-7 indicating providing the reference data on the display of the inspection instrument].

Regarding claim 11, the rejection of claim 10 is incorporated. Domke further teaches that the one or more circuits are configured to provide the visual representation of the selected technical sheet to the user of the system via the visual output device [again see [0073], lines 1-7 indicating providing the reference data on the display of the inspection instrument during the inspection process].


Regarding claim 12, the rejection of claim 1 is incorporated. Domke further teaches an input component configured to receive input from the user of the system during the non-destructive testing (NDT) inspection [again see input device 324 shown in fig. 9 and described in [0070], last 7 lines]. Again Examiner notes that in view of Applicant’s specifications, as indicated in the Claim Interpretation Section above, the interactive component can be interpreted as a combination of a display and an input component in addition to output devices as well. 

Regarding claim 13, the rejection of claim 12 is incorporated. Domke further teaches that the one or more circuits are configured to select the technical sheet based on user input received via the input component [note that the input received via the input component comprises identification information as indicated in [0070], line 17 and that the selected reference data (including the selected technical sheet) is based upon the obtained object identification information as per fig. 7, steps 202-206; see also [0071]].


Regarding claim 14, the rejection of claim 12 is incorporated. Domke further teaches that the one or more circuits are configured to handle user input received via the input component, the user input relating to the selected technical sheet and/or information provided via the selected technical sheet [again note that the input received via the input component comprises identification information as indicated in [0070], line 17 and that the selected reference data is based upon the obtained object identification information as per fig. 7, steps 202-206; see also [0071]. Thus the user input relates to the selected reference data (including the selected technical sheet)].

Regarding claim 15, the rejection of claim 1 is incorporated. Domke further teaches that the one or more circuits are configured to set one or more parameters associated with at least one of the one or more inspection components based on the selected technical sheet [see [0069], especially lines 7-13; note configuring settings of the inspection instrument based upon data obtained from the configuration settings repository 314; again see fig. 9; see also fig. 10, step 370; note that the received data comprising the configuration settings and the reference data (including selected technical sheets) are both based on object identification data (see also fig. 7) and therefore they both correspond to each other].


Regarding claim 16, the rejection of claim 1 is incorporated. Domke’s embodiment used for the rejection of claim 1 does not teach that the one or more inspection components are configured for performing magnetic particle inspection (MPI)-based inspections. 
Domke, however, teaches an alternative NDT system that performs magnetic particle inspection (MPI)-based inspection [see [0004], lines 16-17].
It would have been obvious to one of ordinary skill in the art having the teachings of Domke before the effective filing date of the claimed invention to modify the system taught by Domke by explicitly specifying one or more inspection components configured for performing magnetic particle inspection (MPI)-based inspections. The motivation for this obvious 

Regarding claim 17, the rejection of claim 1 is incorporated. Domke’s embodiment used for the rejection of claim 1 does not teach that the one or more inspection components are configured for performing liquid penetrant inspection (LPI)-based inspections. 
Domke, however, teaches an alternative NDT system that performs liquid penetrant inspection (LPI)-based inspection [see [0004], lines 16-17; Examiner notes that liquid penetrant inspection and penetrant testing are interchangeably used in the art].
It would have been obvious to one of ordinary skill in the art having the teachings of Domke before the effective filing date of the claimed invention to modify the system taught by Domke by explicitly specifying one or more inspection components configured for performing liquid penetrant inspection (LPI)-based inspections. The motivation for this obvious combination would be to enable a variety of NDT testing forms that may be used to detect different undesired equipment conditions in a variety of materials.

Regarding claim 18, the rejection of claim 1 is incorporated. Domke does not explicitly teach updating or modifying the selected technical sheet based on information provided by the user during performance of the non-destructive testing (NDT) inspection on the article.

Ford teaches updating or modifying a selected technical sheet based on information provided by a user related to an article [see e.g. [0036] and especially note the update to datasheet 120 to reflect a new value; see fig. 2 showing the datasheet; see also [0034] clearly indicating information provided by a user; note the datasheet is associated with a device as per [0003]; see also [0033]].

It would have been obvious to one of ordinary skill in the art having the teachings of Domke and Ford before the effective filing date of the claimed invention to modify Domke’s non-destructive testing (NDT) system that displays a selected technical sheet and handles user interactions during the non-destructive testing (NDT) inspection by further including the capability of updating the technical sheet based on user input, as taught by Ford. The motivation for this obvious combination of teachings would be to facilitate receiving real-time changes from the user and incorporating them within the inspection duration, which would establish an up-to-date record of interactions.

Regarding claim 19, the rejection of claim 1 is incorporated. Domke, as indicated above, teaches an interactive representation of a report or template that comprises one or more interactive fields configured for receiving input from the user of the system [see e.g. the last 7 lines of [0089] indicating interactive fields in a report that respond to user input]. Domke, however, does not explicitly teach that the interactive representation comprises: one or more output fields configured for providing output corresponding to values of particular parameters or configuration options pertinent to the non-destructive testing (NDT) inspection, and one or more interactive fields configured for enabling receiving input from the user of the system.
Ford further teaches that the interactive representation comprises: one or more output fields configured for providing output corresponding to values of particular parameters or configuration options [see [0051], lines 10-12 indicating presenting parameters and values to the user], and one or more interactive fields configured for enabling receiving input from the user of the system [see [0051], lines 12-end indicating receiving user acceptance or a user-made change to the values].
Ford further teaches applying this teaching to data associated with any parameters [see last 4 lines of [0030]]. 
It would have been obvious to one of ordinary skill in the art having the teachings of Domke and Ford before the effective filing date of the claimed invention to modify Domke/Ford’s non-destructive testing (NDT) system with the interactive representation of a selected sheet by further explicitly specifying output fields and interactive fields, as per the teachings of Ford, and further specifying that the output fields provide output corresponding to values of particular parameters or configuration options pertinent to the non-destructive testing (NDT) inspection as per the main focus of Domke’s system.
The motivation for this obvious combination of teachings would be to facilitate receiving real-time input from the user and incorporating it within the interactive representation of the displayed data pertaining to the non-destructive testing inspection process.


Response to Arguments
Applicant’s arguments with respect to amended independent claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743. The examiner can normally be reached Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145                                                                                                                                                                                                        



/M.S.A/Examiner, Art Unit 2145